DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 21-40 remain pending and are ready for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/02/2022, was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 22-25, 27, 29-32 are objected to because of the following informalities:  
Claims 22-24, 27, 29-32, line 1 recites “The system of claim 1” and it should be “The system of claim 21”. For purpose examination, examiner will treat claims 22-24, 27, 29-32 as dependent claims that depend on claim 21.      
Claim 25, line 8 recites “The system of claim 25” and it should be “The system of claim 24”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 

Claims 21, 23-34, and 39-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “complexity” in claims 21, 33 and 40 is a relative term which renders the claim indefinite. The term “complexity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claims 23-32, 34, and 39 depend from 21, 33 or 40. Therefore, Claims 23-32, 34 are rejected based on dependence. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al., U.S. Pub No: US 20120047287 A1 (Hereinafter “Chiu”) in view of Sandoval et al., U.S. Pub No: US 20090216750 A1 (Hereinafter “Sandoval”).

Regarding claim 21, Chiu discloses A system comprising: 
a processor (see fig.1 item 12); 
memory coupled to the processor (see fig.1 item 14), the memory comprising computer executable instructions that, when executed by the processor, perform operations comprising: 
storing a first data (see paragraph [0012] and fig.1 item 10, wherein in item 10 comprise high latency devices, e.g., hard disk drives (low performance storage device). see also paragraph [0020-0021, 0027] and fig.5-6. the system is using multiple characteristics to determine whether to migrate/store/relocating data/extent to low latency storage or high latency storage) based on a first characteristic associated with the first data (see paragraph [0020-0021, 0027] and fig.5-6. the system is using multiple characteristics to determine whether to migrate data/extent to low latency storage or high latency storage. “one or more of the observations of a relatively higher I/O frequency, random access pattern and predominance of read operations may indicate that the extent is eligible to be migrated from one or more high latency storage devices, such as one or more hard disk drives (HDDs), to a low latency storage device, such as one or more SSDs. SSDs provide better performance over hard disk drives for more frequently accessed extents 6 due to their low latency and provide better performance for randomly accessed extents because they do not have the disk seek time delays experienced by hard disk drives”. Note, the random access pattern and/or predominance of read operations reads on the first characteristic. Also in paragraph [0023] wherein the I/O size classification as consistent or inconsistent and small or large I/O sizes determines how and whether to migrate the extent. This also can reads on the first characteristic as claimed) and a second characteristic associated with search queries received by the first data (see paragraph [0020-0021] and fig.5-6. the system is using multiple characteristics to determine whether to migrate data/extent to low latency storage or high latency storage. “one or more of the observations of a relatively higher I/O frequency, random access pattern and predominance of read operations may indicate that the extent is eligible to be migrated from one or more high latency storage devices, such as one or more hard disk drives (HDDs), to a low latency storage device, such as one or more SSDs. SSDs provide better performance over hard disk drives for more frequently accessed extents 6 due to their low latency and provide better performance for randomly accessed extents because they do not have the disk seek time delays experienced by hard disk drives”. Note, the high I/O frequency reads on the second characteristic.), wherein the first characteristic describes a complexity of the first data (in light of the applicant’s specification paragraph [0037], The complexity of a data  includes the access pattern. Chiu, see paragraph [0020-0023] and fig.5-6. the system is using multiple characteristics to determine whether to migrate data/extent to low latency storage or high latency storage. “one or more of the observations of a relatively higher I/O frequency, random access pattern and predominance of read operations may indicate that the extent is eligible to be migrated from one or more high latency storage devices, such as one or more hard disk drives (HDDs), to a low latency storage device, such as one or more SSDs. SSDs provide better performance over hard disk drives for more frequently accessed extents 6 due to their low latency and provide better performance for randomly accessed extents because they do not have the disk seek time delays experienced by hard disk drives”. Note, the random access pattern and/or predominance of read operations reads on the first characteristic which describes complexity of data  (e.g. the higher number of read operations the complexity of data  is). Also in paragraph [0023] wherein the I/O size classification as consistent or inconsistent and small or large I/O sizes determines how and whether to migrate the extent. This also can reads on the first characteristic as claimed) and the second characteristic describes a frequency of occurrence of the search queries received by the first data (see paragraph [0020-0021] and fig.5-6. the system is using multiple characteristics to determine whether to migrate data/extent to low latency storage or high latency storage. “one or more of the observations of a relatively higher I/O frequency, random access pattern and predominance of read operations may indicate that the extent is eligible to be migrated from one or more high latency storage devices, such as one or more hard disk drives (HDDs), to a low latency storage device, such as one or more SSDs. SSDs provide better performance over hard disk drives for more frequently accessed extents 6 due to their low latency and provide better performance for randomly accessed extents because they do not have the disk seek time delays experienced by hard disk drives”. Note, the high I/O frequency reads on the second characteristic. It is earth to mention that the I/O frequency reads can be understood as frequency of occurrence of the search queries as claimed since the more/higher the I/O frequency reads means that queries/requests are occurred multiple times); and 
storing a second data (see paragraph [0012] and fig.1 item 8, wherein in item 8 comprise low latency devices, such as Solid State Storage (SSD) devices. see also paragraph [0020-0021, 0027] and fig.5-6. the system is using multiple characteristics to determine whether to migrate/move data/extent to low latency storage or high latency storage) based on a third characteristic associated with the second data (see paragraph [0020-0021] and fig.5-6. the system is using multiple characteristics to determine whether to migrate data /extent to low latency storage or high latency storage. “one or more of the observations of a relatively higher I/O frequency, random access pattern and predominance of read operations may indicate that the extent is eligible to be migrated from one or more high latency storage devices, such as one or more hard disk drives (HDDs), to a low latency storage device, such as one or more SSDs. SSDs provide better performance over hard disk drives for more frequently accessed extents 6 due to their low latency and provide better performance for randomly accessed extents because they do not have the disk seek time delays experienced by hard disk drives”. Note, the random access pattern and/or predominance of read operations reads on the third characteristic. Also in paragraph [0023] wherein the I/O size classification as consistent or inconsistent and small or large I/O sizes determines how and whether to migrate the extent. This also can reads on the third characteristic as claimed) and a fourth characteristic associated with search queries received by the second data (see paragraph [0020-0021] and fig.5-6. the system is using multiple characteristics to determine whether to migrate data/extent to low latency storage or high latency storage. “one or more of the observations of a relatively higher I/O frequency, random access pattern and predominance of read operations may indicate that the extent is eligible to be migrated from one or more high latency storage devices, such as one or more hard disk drives (HDDs), to a low latency storage device, such as one or more SSDs. SSDs provide better performance over hard disk drives for more frequently accessed extents 6 due to their low latency and provide better performance for randomly accessed extents because they do not have the disk seek time delays experienced by hard disk drives”. Note, the high I/O frequency reads on the fourth characteristic.), wherein the third characteristic describes a complexity of the second data (in light of the applicant’s specification paragraph [0037], The complexity of a data  includes the access pattern. Chiu, see paragraph [0020-0023] and fig.5-6. the system is using multiple characteristics to determine whether to migrate data/extent to low latency storage or high latency storage. “one or more of the observations of a relatively higher I/O frequency, random access pattern and predominance of read operations may indicate that the extent is eligible to be migrated from one or more high latency storage devices, such as one or more hard disk drives (HDDs), to a low latency storage device, such as one or more SSDs. SSDs provide better performance over hard disk drives for more frequently accessed extents 6 due to their low latency and provide better performance for randomly accessed extents because they do not have the disk seek time delays experienced by hard disk drives”. Note, the random access pattern and/or predominance of read operations reads on the first characteristic which describes complexity of data  (e.g. the higher number of read operations the complexity of data  is). Also in paragraph [0023] wherein the I/O size classification as consistent or inconsistent and small or large I/O sizes determines how and whether to migrate the extent. This also can reads on the first characteristic as claimed) and the fourth characteristic describes a frequency of occurrence of the search queries received by the second data (see paragraph [0020-0021] and fig.5-6. the system is using multiple characteristics to determine whether to migrate data/extent to low latency storage or high latency storage. “one or more of the observations of a relatively higher I/O frequency, random access pattern and predominance of read operations may indicate that the extent is eligible to be migrated from one or more high latency storage devices, such as one or more hard disk drives (HDDs), to a low latency storage device, such as one or more SSDs. SSDs provide better performance over hard disk drives for more frequently accessed extents 6 due to their low latency and provide better performance for randomly accessed extents because they do not have the disk seek time delays experienced by hard disk drives”. Note, the high I/O frequency reads on the second characteristic. It is earth to mention that the I/O frequency reads can be understood as frequency of occurrence of the search queries as claimed since the more/higher the I/O frequency reads means that queries/requests are occurred multiple times).  
Although Chiu teaches migrating data to low latency storage or high latency storages, Chiu fails to explicitly discloses storing a data structure.
Sandoval discloses storing a data structure (see paragraph [0053] and fig.4, wherein indexed content (data structure) can be store in store 430.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Chiu to include the missing limitations, as taught by Sandoval, since doing so would allow the system to provide several content stores (which may be physically stored in the same or different media), each containing indexed content for a specific category. In this manner, the indexing performed by the indexing engine 420 will be specific to the category of information, and enable greater relevance matching than querying a general content store (Sandoval; paragraphs [0054]).
 
Regarding claim 22, Chiu further discloses wherein the complexity of the first data (see paragraph [0023], wherein the I/O size classification as consistent or inconsistent and small or large I/O sizes determines how and whether to migrate the extent 6. If (at block 158) the characteristics of the I/O sizes indicate that the I/O sizes are a consistent pattern of small I/O sizes, then the storage manager 18 indicates to migrate (at block 160) the extent to a low latency storage device).  
Chiu files to explicitly discloses data structure.
Sandoval discloses a data structure (see paragraph [0053] and fig.4, wherein indexed content (data structure) can be store in store 430.). Motivation from claim 21 is applied.


Regarding claim 23, Chiu further discloses wherein the frequency of occurrence of the search queries received by the first data (see paragraph [0021] and fig.6 step 202, system can determine whether the extent I/O frequency 74 exceeds a frequency threshold. Therefore, if it exceeds the frequency threshold that the data structure/extent can be stored/moved to low latency storage which means that he frequency of occurrence of the search queries received by the first data structure is lower than the second data structure as claimed).  
Chiu files to explicitly discloses data structure.
Sandoval discloses a data structure (see paragraph [0053] and fig.4, wherein indexed content (data structure) can be store in store 430.). Motivation from claim 21 is applied.


Regarding claim 24, Chiu fails to disclose the limitations below.
Sandoval discloses wherein data stored in the first data structure and the second data structure is metadata comprising terms used in content associated with the metadata (Sandoval, see paragraph [0053], wherein the indexed content store 430 may include indexing information stored along with the content from the content sources 410. The indexed content store 430 may include indexing information stored along with the content from the content sources 410, or may include only index records related to the content in the content sources 410. The index information (metadata) generally includes information about the relative frequency of terms in the content from the content sources 410. In this manner, as will be described further below, terms may be identified that frequently appear along with a query term, or in a same pattern as a query table). Motivation from claim 21 is applied.

Regarding claim 25, Chiu fails to disclose the limitations below.
Sandoval discloses wherein the metadata further comprises a frequency of the terms used in the content (Sandoval, see paragraph [0053], wherein he indexed content store 430 may include indexing information stored along with the content from the content sources 410, or may include only index records related to the content in the content sources 410. The index information generally includes information about the relative frequency of terms in the content from the content sources 410. In this manner, as will be described further below, terms may be identified that frequently appear along with a query term, or in a same pattern as a query table). Motivation from claim 24 is applied.
  
Regarding claim 26, Chiu fails to disclose the limitations below.
Sandoval discloses wherein the content includes at least one of: documents; video content; or messages (Sandoval, see paragraph [0053], wherein he indexed content store 430 may include indexing information stored along with the content from the content sources 410 (documents), or may include only index records related to the content in the content sources 410. The index information generally includes information about the relative frequency of terms in the content from the content sources 410. In this manner, as will be described further below, terms may be identified that frequently appear along with a query term, or in a same pattern as a query table. See also paragraph [0054], wherein index documents from the content sources 410) . Motivation from claim 25 is applied.

Regarding claim 27, Chiu further discloses wherein first data (see paragraph [0004], “more frequently accessed extents and/or higher priority extents may be migrated to a faster access, low latency storage device, such as a Solid State Storage Device (SSD), from a slower access, high latency storage device, such as a hard disk drives (HDD). Further, less frequently accessed extents and/or lower priority extents may be migrated from a higher performance, low latency storage device to a lower performance, high latency storage device”. Thus, the set of data (second data) stored in a Solid State Storage Device (SSD) (high performance) are accessed more frequently than the set of data (first data) stored in the  low performance (e.g. HHD)).  
Chiu files to explicitly discloses data structure.
Sandoval discloses a data structure (see paragraph [0053] and fig.4, wherein indexed content (data structure) can be store in store 430.). Motivation from claim 21 is applied.


Regarding claim 28, Chiu further discloses wherein the limited use data is data that has been accessed below a threshold number of times and non-limited use data is data that has been accessed above the threshold number of times (see paragraph [0021], wherein the system can determine whether the extent I/O frequency 74 exceeds a frequency threshold).  
Chiu files to explicitly discloses data structure.
Sandoval discloses a data structure (see paragraph [0053] and fig.4, wherein indexed content (data structure) can be store in store 430.). Motivation from claim 27 is applied.


Regarding claim 29, Chiu further discloses wherein storing the first data (see paragraph [0019, 0021], wherein the system can determine number reads in order to determine whether to store data/extent to low performance or high performance. Wherein in a request can be initiated which is corresponds to a search query as claimed).  
Chiu files to explicitly discloses data structure.
Sandoval discloses a data structure (see paragraph [0053] and fig.4, wherein indexed content (data structure) can be store in store 430.). Motivation from claim 21 is applied.

Regarding claim 30, Chiu further discloses wherein storing the first data (see paragraph [0019, 0021], wherein the system can determine number reads, number writes and number of sequential accesses in order to determine whether to store data/extent to low performance or high performance. Wherein in a request can be initiated which is corresponds to a search query as claimed).  
Chiu files to explicitly discloses data structure.
Sandoval discloses a data structure (see paragraph [0053] and fig.4, wherein indexed content (data structure) can be store in store 430.). Motivation from claim 21 is applied.

Regarding claim 31, Chiu further discloses wherein storing the second data (wherein the system can determine number reads and number writes (query operators) in order to determine whether to store data/extent to low performance or high performance. Wherein in a request can be initiated which is corresponds to a search query as claimed).  
Chiu files to explicitly discloses data structure.
Sandoval discloses a data structure (see paragraph [0053] and fig.4, wherein indexed content (data structure) can be store in store 430.). Motivation from claim 21 is applied.


Regarding claim 32, Chiu further discloses wherein storing the second data (wherein the system can determine number reads and number writes and number of random accesses (nonsequential storage) in order to determine whether to store data/extent to low performance or high performance. Wherein in a request can be initiated which is corresponds to a search query as claimed.
Chiu files to explicitly discloses data structure.
Sandoval discloses a data structure (see paragraph [0053] and fig.4, wherein indexed content (data structure) can be store in store 430.). Motivation from claim 21 is applied.



Claim 33 is rejected under the same rationale and motivation as claim 21.

Regarding claim 34, Chiu files to explicitly discloses wherein the first data structure is a first index and the second data structure is a second index.
Sandoval discloses wherein the first data structure is a first index and the second data structure is a second index (see paragraph [0053] and fig.4, wherein indexed content (data structure) can be store in store 430.). Motivation from claim 33 is applied. 

Regarding claim 35, Chiu further discloses wherein the complexity of the first data (see paragraph [0023], wherein, for example, when storing extent/data to low performance, the system can determine the I/O size classification as consistent or inconsistent and small or large I/O size in order to store data/extent to low performance (this corresponds to the first size). Furthermore, when storing extent/data to high performance, the system can determine the I/O size classification as consistent or inconsistent and small or large I/O size in order to store data/extent to high performance (this corresponds to the second size) ).
Chiu files to explicitly discloses data structure.
Sandoval discloses data structure (see paragraph [0053] and fig.4, wherein indexed content (data structure) can be store in store 430.). Motivation from claim 33 is applied.

Regarding claim 36, Chiu further discloses wherein the first size of the first data (see paragraph [0023], wherein, for example, when storing extent/data to low performance, the system can determine the I/O size classification as consistent or inconsistent and small or large I/O size in order to store data/extent to low performance (this corresponds to the first size). Furthermore, when storing extent/data to high performance, the system can determine the I/O size classification as consistent or inconsistent and small or large I/O size in order to store data/extent to high performance (this corresponds to the second size). Thus, the first size larger than the second size).
Chiu files to explicitly discloses data structure.
Sandoval discloses data structure (see paragraph [0053] and fig.4, wherein indexed content (data structure) can be store in store 430.). Motivation from claim 35 is applied.

Regarding claim 37, Chiu further discloses wherein the complexity of the first data structure corresponds to a first amount of data read from the first data structure in response to a search query operator (see paragraph [0023], wherein the I/O size classification as consistent or inconsistent and small or large I/O sizes determines how and whether to migrate the extent 6. If (at block 158) the characteristics of the I/O sizes indicate that the I/O sizes are a consistent pattern of small I/O sizes, then the storage manager 18 indicates to migrate (at block 160) the extent to a low latency storage device) and the complexity of the second data structure corresponds to a second amount of data read from the second data structure in response to the search query operator (see paragraph [0023], wherein the I/O size classification as consistent or inconsistent and small or large I/O sizes determines how and whether to migrate the extent 6. If (at block 158) the characteristics of the I/O sizes indicate that the I/O sizes are a consistent pattern of small I/O sizes, then the storage manager 18 indicates to migrate (at block 160) the extent to a low latency storage device).
Chiu files to explicitly discloses data structure.
Sandoval discloses data structure (see paragraph [0053] and fig.4, wherein indexed content (data structure) can be store in store 430.). Motivation from claim 33 is applied.

Regarding claim 38, Chiu further discloses wherein the first amount of data read from the first data structure is larger than the second amount of data read from the second data structure (see paragraph [0023], wherein the I/O size classification as consistent or inconsistent and small or large I/O sizes determines how and whether to migrate the extent 6. If (at block 158) the characteristics of the I/O sizes indicate that the I/O sizes are a consistent pattern of small I/O sizes, then the storage manager 18 indicates to migrate (at block 160) the extent to a low latency storage device).
Chiu files to explicitly discloses data structure.
Sandoval discloses data structure (see paragraph [0053] and fig.4, wherein indexed content (data structure) can be store in store 430.). Motivation from claim 37 is applied.

Regarding claim 39, Chiu fails to disclose the limitations below.
Sandoval discloses wherein data stored in the first data structure and the second data structure is metadata comprising: terms used in content associated with the metadata; and a frequency of occurrence of the terms (Sandoval, see paragraph [0053], wherein the indexed content store 430 may include indexing information stored along with the content from the content sources 410. The indexed content store 430 may include indexing information stored along with the content from the content sources 410, or may include only index records related to the content in the content sources 410. The index information (metadata) generally includes information about the relative frequency of terms in the content from the content sources 410. In this manner, as will be described further below, terms may be identified that frequently appear along with a query term, or in a same pattern as a query table). Motivation from claim 33 is applied.

Regarding claim 39, Chiu A device comprising: 
a processor (see fig.1, item 12); 
memory coupled to the processor (see fig.1, item 14), the memory comprising computer executable instructions that, when executed by the processor, perform operations comprising: 
receiving a search query (see paragraph [0020], wherein read/write accesses corresponds to the search query/request); 
based on the search query, accessing at least one of: 
a first data 
a second data (See rejection of claim 1 above wherein Chiu, which disclose that an access to high or low performance storage devices based on multiple characteristic).
though Chiu teaches migrating (which corresponds to accessing) data to low latency storage or high latency storages, Chiu fails to explicitly discloses storing a data structure. 
Sandoval discloses storing a data structure (see paragraph [0053] and fig.4, wherein indexed content (data structure) can be store in store 430.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Chiu to include the missing limitations, as taught by Sandoval, since doing so would allow the system to provide several content stores (which may be physically stored in the same or different media), each containing indexed content for a specific category. In this manner, the indexing performed by the indexing engine 420 will be specific to the category of information, and enable greater relevance matching than querying a general content store (Sandoval; paragraphs [0054]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER N ALGIBHAH whose telephone number is (571)272-0718.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1264.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHER N ALGIBHAH/Examiner, Art Unit 2165